Title: [August 1771]
From: Adams, John
To: 



      1771. Aug. 8 i.e. 9. Fryday.
      
      
       Have loitered at home the most of the past Week, gazing at my Workmen. I set ’em upon one Exploit, that pleases me much. I proposed ploughing up the Ground in the Street along my Stone Wall opposite to Mr. Jos. Fields, and carting the Mould into my Cow Yard. A few Scruples, and Difficulties were started but these were got over—and Plough, Cart, Boards, Shovells, Hoes, &c. were collected, and We found it easyly ploughed by one Yoke of Oxen, very easy to shovel into the Cart, and very easily spread in the Yard. It was broke entirely to Pieces, and crumbled like dry Snow or indian meal in the Cow Yard. It is a Mixture of Sand, of Clay, and of the Dung of Horses, neat Cattle, Sheep, Hogs, Geese &c. washed down the whole length of Pens hill by the Rains. It has been a Century a Washing down, and is probably deep. We carted in 8 Loads in a Part of an Afternoon with 3 Hands besides ploughing it up, and 8 Loads more the next forenoon, with 2 Hands. I must plough up a long ditch the whole length of my Wall from N. Belchers to my House, and cart in the Contents. I must plough up the whole Balk from my Gate to Mr. Fields Corner, and cart in the Sward. I must enlarge my Yard and plough up what I take in, and lay on that Sward; I must dig a Ditch in my fresh Meadow from N. Belchers Wall down to my Pond, and cart the Contents into my Yard. I must open and enlarge four Ditches from the Street down to Deacon Belchers Meadow, and cart in the Contents. I must also bring in 20 Loads of Sea Weed, i.e. Eel Grass, and 20 Loads of Marsh Mud, and what dead ashes I can get from the Potash Works and what Dung I can get from Boston, and What Rock Weed from Nat. Belcher or else where. All this together with what will be made in the Barn and Yard, by my Horses, Oxen, Cows, Hogs, &c. and by the Weeds, that will be carried in from the Gardens, and the Wash and Trash from the House, in the Course of a Year would make a great Quantity of Choice manure.
       J.Q. says Mr. Otis was quite wild at the Bar Meeting—cursed the Servants for not putting 4 Candles on the Table, swore he could yet afford to have 4 upon his own—&c.—&c.
      
      
       
        
   
   The 8th was a Thursday; with little doubt JA was writing on Friday the 9th. Except for the final short paragraph, this whole entry was omitted by CFA from his text of the Diary.


       
       
        
   
   Doubtless Josiah Quincy Jr. There is no record of this meeting in the Suffolk Bar Book (MHi). Apparently when JA was absent no minutes were kept.


       
      
      

      August 13. or 14th. 1771.
      
      
       Spent the Evening at Cordis’s, the British Coffee house.—In the front Room, towards the long Wharfe, where the Merchants Clubb has met this twenty Years. It seems there is a Schism in that Church— a Rent in that Garment—a Mutiny in that Regiment, and a large De­tachment has decamped, and marched over the Way, to Ingersols.
       This Evening The Commissary and Speaker, and Speaker and Commissary, Mr. Cushing was present. The Clerk of the House Mr. Adams, Mr. Otis, Mr. John Pitts, Dr. Warren, Mr. Molineux, Mr. Josa. Quincy, and myself were present.
      
      
       
        
   
   Actually the 13th; see note on next entry.


       
       
        
   
   Cordis’ British Coffee House and Ingersol’s Bunch of Grapes tavern are located and described in Samuel A. Drake, Old Boston Taverns and Tavern Clubs, new edn., Boston, 1917, p. 102, 103–104.


       
      
      

      Aug. 14. or 15. Wednesday.
      
      
       Slept last Night, at Mr. Cranches, arose about Sunrise, and repaired to my Office. A fine, sweet, fresh Morning.
      
      
       
        
   
   The 14th was a Wednesday.


       
      
      

      Aug. 20. 1771. Tuesday.
      
      
       At the Office.
      
      

      August. 22d. and 23. Thursday and Friday.
      
      
       At the Office. Mr. Otis’s Gestures and Motions are very whimsical, his Imagination is disturbed—his Passions all roiled. His Servant, he orders to bring up his Horse, and to hold him by the Head at the Stone of his Door, an Hour before He is ready to mount. Then he runs into one Door and out at another, and Window &c. &c. &c.
      
     